IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,407-02


RONNIE WAYNE JACKSON, Relator

v.

HON. JIM WALLACE, JUDGE OF THE 263rd DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 989838-A, 1249490-A, and 1250001-A
FROM HARRIS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed applications for a writ of
habeas corpus in the 263rd District Court of Harris County, that more than 35 days have elapsed, and
that the applications have not yet been forwarded to this Court.  This matter was originally abated
to the Harris County District Clerk for a response to the Relator's claim.  The response received from
the district clerk reflects that the district court entered an order designating issues concerning the
habeas corpus applications on September 7, 2010. (1)
	Respondent, the Judge of the 263rd District Court of Harris County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus applications.  In the
alternative, Respondent may resolve the issues set out in the order designating issues and then have
the District Clerk submit the record on such applications.  In either case, Respondent's answer shall
be submitted within 30 days of the date of this order.  This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted his response.

Filed: February 27, 2013
Do not publish	
1.  The response from the district clerk also reflects that a second, and untimely, order
designating issues was signed by the district court on August 16, 2012.